DETAILED ACTION
This office action is in response to the communication(s) filed 08/22/2019. Currently, claims 21-38 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites, “a degree of surface coverage of infrared pixels”. Here the term “degree” is relative to the context and thus it has been considered the scope of the claim is not clear and indefinite due to insufficient antecedent basis. 
For the purpose of the examination, the claim is interpreted to read as following, “surface coverage of infrared pixels in a central region of the common matrix arrangement is higher than in an edge region of the common matrix arrangement.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainer Friedrichs (US PG PUB no: 2008/0137357) hereinafter “Friedrichs”.
Regarding claim 521: 
Friedrichs teaches (fig-4) an illumination device (an LED module 5, fig-4, ¶0069) comprising: 
at least one semiconductor component (the LED chips 1, 2; fig-2-4, ¶0064) configured to generate radiation (radiation sources, ¶0064); 
an optical element (a primary optical unit 12, fig-5,¶0069 ); and 
a control circuit (a printed circuit board 4, fig-4, ¶0069), 
wherein the optical element (a primary optical unit 12, fig-5,¶0069 ) is configured to direct the radiation into a field of view to be illuminated (in a manner disposed downstream of the LED chips 1, 2 in their emission direction, ¶0069), 

wherein the semiconductor component (the LED chips 1, 2; fig-2-4, ¶0064) has at least one infrared pixel (the LED chip 1, ¶0065) configured to illuminate the field of view at least in regions with radiation in an infrared spectral range (The peak wavelength of the emission spectrum is 850 nm in this case, ¶0065), 
wherein the pixels of the first type (the matrix comprises a plurality of white LED chips 2, ¶0068) are arranged in a first matrix arrangement (matrix arrangement, fig-3B, ¶0068) and a plurality of infrared pixels (the LED chip 1, ¶0065) are arranged in a second matrix arrangement (matrix arrangement, fig-3B, ¶0067), 
wherein the pixels of the first matrix arrangement (matrix arrangement, fig-3B, ¶0068) are formed by a first semiconductor chip (the LED chip 2, fig-2-4, ¶0064) and the pixels of the second matrix arrangement (matrix arrangement, fig-3B, ¶0067) are formed by a second semiconductor chip(the LED chip 1, fig-2-4, ¶0064), and 
wherein the pixels of the first type (the matrix comprises a plurality of white LED chips 2, ¶0068) and the at least one infrared pixel (the LED chip 1, ¶0065) are operable via the control circuit (a printed circuit board 4, fig-4, ¶0069).
Regarding claim 522:
Friedrichs teaches (fig-3B) the first matrix arrangement (matrix arrangement, fig-3B, ¶0068) and the second matrix arrangement (matrix arrangement, fig-3B, ¶0067) are laterally spaced apart from one another. 
Regarding claim 523: 

Regarding claim 24: 
Friedrichs teaches (fig-3B) surface coverage of infrared pixels in a central region of the common matrix arrangement (central region of fig-3B) is higher than in an edge region of the common matrix arrangement (edge region of fig-3B).
Regarding claim 525: 
Friedrichs teaches (fig-2) an intermediate carrier (a potting trough 3, fig-2, ¶0064) arranged between the control circuit (a printed circuit board 4, fig-4, ¶0069) and the first and second semiconductor chips (the LED chips 1, 2; fig-2-4, ¶0064), wherein the semiconductor chips (the LED chips 1, 2; fig-2-4, ¶0064) are electrically conductively connected to the control circuit (a printed circuit board 4, fig-4, ¶0069) via the intermediate carrier (a potting trough 3, fig-2, ¶0064). See more details in ¶0069.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rainer Friedrichs (US PG PUB no: 2008/0137357) hereinafter “Friedrichs” in view of Eric R. Fossum (US Patent No: 6,107,618), hereinafter “Fossum”. (FP 7.21.aia)
Regarding claim 526: 
Friedrichs is silent regarding the pixels of the first type and the infrared pixels of the common matrix arrangement are integrated into a common semiconductor chip.
In the same field of endeavor, Fossum teaches (fig-5) the pixels of the first type (visible detector sensors 510, fig-5, col-4, line: 1-15) and the infrared pixels (infrared detector sensors 520, fig-5, col-4, line:1-15) of the common matrix arrangement (a monolithic detector array 500, fig-5) are integrated into a common semiconductor chip (a semiconductor substrate 502, fig-5, col-4, line:1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Fossum form the pixels of the first type (visible detector sensors 510, fig-5, col-4, line: 1-15) and the infrared pixels (infrared detector sensors 520, fig-5, col-4, line:1-15) of the common matrix arrangement (a monolithic detector array 500, fig-5) are integrated into a common semiconductor chip (a semiconductor substrate 502, fig-5, col-4, line:1-15) in order that each pixel of the infrared array can be interpolated with a corresponding pixel of the visible array (col-4, line:10-15).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer Friedrichs (US PG PUB no: 2008/0137357) hereinafter “Friedrichs” in view of Thomas Feichtinger (US PG PB No: 2019/0103384), hereinafter “Feichtinger”. (FP 7.21.aia)
Regarding claim 527: 
Friedrichs is silent regarding the semiconductor component has a plurality of pixels of a second type configured to emit radiation in the visible spectral range.
In the same field of endeavor, Feichtinger discloses (fig-4) the semiconductor component (the multi-LED systems 1, fig-1-4, ¶0035) has a plurality of pixels of a second type (the LEDs 16’, fig 1-2, ¶0032) configured to emit radiation in the visible spectral range (¶0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Feichtinger form the semiconductor component (the multi-LED systems 1, fig-1-4, ¶0035) has a plurality of pixels of a second type (the LEDs 16’, fig 1-2, ¶0032) configured to emit radiation in the visible spectral range (¶0032) in order to obtain a warm-white characteristic (¶0032).
Regarding claim 528: 
Friedrichs is silent regarding the pixels of the first type are configured to emit warm white light and the pixels of the second type are configured to emit cold white light.
In the same field of endeavor, Feichtinger discloses (fig-1-2) the pixels of the first type (the LEDs 16, fig 1-2, ¶0032) are configured to emit cold white light (¶0032) and the pixels of the second type (the LEDs 16’, fig 1-2, ¶0032) are configured to emit warm white light (¶0032).
.
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer Friedrichs (US PG PUB no: 2008/0137357) hereinafter “Friedrichs” in view of Thomas Feichtinger (US PG PB No: 2019/0103384), hereinafter “Feichtinger” and further in view of Noam Meir (US PG PUB No: 2015/0341619), herein after “Meir”. (FP 7.21.aia)
Regarding claim 529: 
Friedrichs is silent regarding the pixels of the first type, the pixels of the second type and the infrared pixels are arranged in a common matrix arrangement.
In the same field of endeavor, Meir teaches (fig-1) the pixels of the first type (all the pixels of the device 12a, fig-1, ¶0090), the pixels of the second type (all the pixels of the device 12b, fig-1, ¶0090), and the infrared pixels (light sources 18a, 18b, fig-1, ¶0090) are arranged in a common matrix arrangement (a LED array, fig-1, ¶0054, ¶0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Meir arrange the pixels of the first type (all the pixels of the device 12a, fig-1, ¶0090), the pixels of the second type (all the pixels of the device 12b, fig-1, ¶0090), and the infrared pixels (light sources 18a, 18b, fig-1, ¶0090) in a common matrix arrangement (a LED array, 
Regarding claim 530: 
Friedrichs is silent regarding the pixels of the first type are arranged in a first matrix arrangement and the pixels of the second type are arranged in a second matrix arrangement, and wherein both the first matrix arrangement and the second matrix arrangement have a portion of the infrared pixels.
In the same field of endeavor, Meir teaches (fig-1) system 10 comprises one or more imaging devices and unless explicitly stated, a reference to imaging devices in the plural form should be construed as a reference to one or more imaging devices (¶0085). Also Meir discloses that the light sources comprises a LED array (¶0054). Thus, Meir expressly teaches the pixels of the first type (all the pixels of the device 12a, fig-1, ¶0090) are arranged in a first matrix arrangement (the LED array with imaging device 12a, fig-1) and the pixels of the second type (all the pixels of the device 12b, fig-1, ¶0090) are arranged in a second matrix arrangement(the LED array with imaging device 12a, fig-1), and wherein both the first matrix arrangement and the second matrix arrangement have a portion of the infrared pixels (light sources 18a and 18b, fig-1, ¶0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Meir such that the pixels of the first type (all the pixels of the device 12a, fig-1, ¶0090) are arranged in a first matrix arrangement (the LED array with imaging device 12a, fig-1) and the pixels of the second type (all the pixels of the device 12b, fig-1, ¶0090) are arranged in a second matrix arrangement(the LED array with imaging device 12a, fig-1), and wherein both the first matrix arrangement and the second matrix arrangement have a portion of the 
Regarding claim 531: 
Friedrichs is silent regarding each pixel of the first matrix arrangement is associated with a pixel of the second matrix arrangement such that the radiation emitted by these pixels overlap in the field of view.
In the same field of endeavor, Meir teaches (fig-1) each pixel of the first matrix arrangement (the pixels of the device 12a, fig-1, ¶0090) is associated with a pixel of the second matrix arrangement (the pixels of the device 12b, fig-1, ¶0090) such that the radiation emitted by these pixels overlap in the field of view (partially overlapping field –of-views 16a and 16b, fig-1, ¶0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Meir so that each pixel of the first matrix arrangement (the pixels of the device 12a, fig-1, ¶0090) is associated with a pixel of the second matrix arrangement (the pixels of the device 12b, fig-1, ¶0090) such that the radiation emitted by these pixels overlap in the field of view (partially overlapping field –of-views 16a and 16b, fig-1, ¶0104) in order to allow system 10 to constructing a three-dimensional reconstruction of scene 14 (¶0104).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rainer Friedrichs (US PG PUB no: 2008/0137357) hereinafter “Friedrichs” in view of Philipp Schlosser (US PG PB No: 2019/0074411), hereinafter “Schlosser”. (FP 7.21.aia)
Regarding claim 532: 

However, Friedrichs is silent regarding the radiation conversion element has a thickness between 40 µm and 100µm inclusive.
In the same field of endeavor, Schlosser teaches the radiation conversion element (conversion element 13, fig-1) has a thickness of approximately 100µm (fig-1, ¶0085).
As set forth in MPEP2144.05 I, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Schlosser form the radiation conversion element (conversion element 13, fig-1) has a thickness of approximately 100µm (fig-1, ¶0085) in order to converts at least a part of the blue light into green light and red light (¶0063).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rainer Friedrichs (US PG PUB no: 2008/0137357) hereinafter “Friedrichs”.
Regarding claim 533: 
Friedrichs teaches (fig-13) a total luminous area of all infrared pixels (the infrared emission characteristics, fig-13, ¶0079) and a total luminous area of the pixels emitting in the visible spectral range (the visible emission characteristic, fig-13, ¶0078).

However, the ordinary artisan would have recognized the number of infrared pixels needed to be a result effective variable affecting the percentage of total luminous area of pixels emitting in the visible spectral range. Thus, it would have been obvious to vary the number of infrared pixels in order to vary the luminous area within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer Friedrichs (US PG PUB no: 2008/0137357) hereinafter “Friedrichs” in view of Noam Meir (US PG PUB No: 2015/0341619), herein after “Meir”. (FP 7.21.aia)
Regarding claim 534: 
Friedrichs is silent regarding an electronic device comprising: at least one radiation receiver configured to detect radiation radiated into the field of view and reflected back from the field of view.
In the same field of endeavor, Meir teaches (fig-1) an electronic device (computer system 20, fig-1, ¶0093) comprising: at least one radiation receiver (the imaging devices, ¶0118) configured to detect radiation radiated into the field of view (16a/16b, fig-1) and reflected back from the field of view (16a/16b, fig-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Meir arrange an electronic device (computer system 20, fig-1, ¶0093) comprising: at least one radiation receiver (the imaging devices, ¶0118) configured to detect radiation radiated into the field of view (16a/16b, fig-1) and reflected back from the field of view (16a/16b, fig-a and field-of-view 16b) to a combined field-of-view which is larger than each individual field-of-view (¶0118).
Regarding claim 535: 
Friedrichs is silent regarding an evaluation unit configured to generate a recording of the field of view based on the radiation received from the radiation receiver in a visible spectral range and in an infrared spectral range.
In the same field of endeavor, Meir teaches (fig-1) an evaluation unit (part of computer system 20, fig-1) configured to generate a recording of the field of view (three-dimensional information of scene 14, ¶0118) based on the radiation received from the radiation receiver (the imaging devices, ¶0118) in a visible spectral range and in an infrared spectral range (receives image data pertaining to infrared and visible light,¶0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Meir form an evaluation unit (part of computer system 20, fig-1) configured to generate a recording of the field of view (three-dimensional information of scene 14, ¶0118) based on the radiation received from the radiation receiver (the imaging devices, ¶0118) in a visible spectral range and in an infrared spectral range (receives image data pertaining to infrared and visible light,¶0118) in order to compute three-dimensional information of scene 14 or stitches the partial field-of-views acquired by the respective imaging devices (e.g., field-of-view 16a and field-of-view 16b) to a combined field-of-view which is larger than each individual field-of-view (¶0118).
 Regarding claim 536: 
.
Claim 37-38 is rejected under 35 U.S.C. 103 as being unpatentable over Rainer Friedrichs (US PG PUB no: 2008/0137357) hereinafter “Friedrichs” in view of Gerard Dirk Smits (US PG PB No: 2015/0227790), hereinafter “Smits”. (FP 7.21.aia)
Regarding claim 537: 
Friedrichs teaches the illumination device (an LED module 5, fig-4, ¶0069).
However, Friedrichs is silent regarding a method using the illumination device as a light source for a biometric authentication.
In the same filed of endeavor, Smits teaches a system and method using the illumination device for a biometric authentication (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrichs to incorporate the teachings of Smits design a system and method to use the illumination device for a biometric authentication in order to determine the authentication status by using the image (abstract).
Regarding claim 538: 
Friedrichs is silent regarding the authentication is performed by an iris scan using illumination by the infrared pixels.
In the same filed of endeavor, Smits teaches the authentication is performed by an iris scan (iris recognition component 118, fig-1, ¶0032) using illumination by the infrared pixels (a near infrared (NIR) light source 124, fig-1, ¶0032).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SKogo et al. (US PG PUB No: 2017/0293799) teaches an image sensor may include a plurality of pixels. Each pixel of a first portion of the plurality of pixels may include a near-infrared filter configured to block red, green, and blue light; and pass near-infrared light. Each pixel of a second portion of the plurality of pixels may be configured to receive at least one of red, green, or blue light; and receive near-infrared light.
Antretter et al. (US PG PUB No: 2019/0104246) teaches an optoelectronic lighting device that illuminates a scene to be captured as an image includes a pixelated emitter including a plurality of light emitting pixels that illuminate a scene to be captured as an image, and a driving device configured to individually drive the pixels depending on at least one parameter to illuminate the scene to be recorded with a predetermined illuminance distribution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ramos F Eliseo can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895